Citation Nr: 1612770	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to December 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2015, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is required to obtain to provide the Veteran with an additional VA examination and medical opinion in connection with the claim for service connection for COPD.  A VA examination was conducted in September 2011.  The examiner opined that, because the Veteran's COPD may be due to residual scarring or fibrosis associated with previous infections, it is "as less likely as not" related to in-service treatment of pleurisy and pneumonia.  This opinion seems unclear and self-contradictory.  

A remand is also required to provide the Veteran with notice of the evidence required to substantiate the claim for SMC.  See, 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition, the AOJ should afford the Veteran with a VA examination to determine whether he meets the criteria for SMC.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with notice of the evidence necessary to substantiate the claim for SMC based on the need for aid and attendance or by reason of being housebound in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD, posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Harlingen VA Outpatient Clinic from September 2012 to the present.

3.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current respiratory disorder is related to his in-service pleurisy, which was thought to be caused by a pneumonic process.  (See, October 1954 and November 1954 service treatment records.) 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his COPD manifested during active service or is otherwise causally or etiologically related to his active service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the development above has been completed, the Veteran should be scheduled for a VA medical examination to determine whether he is entitled to SMC.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the pertinent evidence of record, the examiner should opine as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of a service-connected disability or disabilities.  

For any of the above conditions found, the examiner must additionally provide an opinion as to whether this level of impairment would exist as a result of service-connected disability, as considered apart from impairment due to nonservice-connected disabilities.  

A complete rationale for any opinion rendered should be provided.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




